UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 ENERGY FOCUS, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ENERGY FOCUS, INC. 32 SOLON, OHIO 44139 August [ ], 2013 Dear Stockholder: This year’s Annual Meeting of Stockholders will be held on Thursday, September 26, 2013, at 1:00 P.M., local time, at the principal executive offices of Energy Focus, Inc., 32000 Aurora Road, Solon, Ohio 44139. You are cordially invited to attend. The Notice of Annual Meeting of Stockholders and a Proxy Statement, which describe the formal business to be conducted at the meeting, have been made a part of this invitation. We have elected to take advantage of United States Securities and Exchange Commission (“SEC”) rules that allow issuers to furnish proxy materials to their stockholders on the Internet. We believe that the rules will allow us to provide our stockholders with the information they need, while lowering the costs of delivery and reducing the environmental impact of the annual meeting. Your vote is important. Whether or not you plan to attend the annual meeting, I hope that you will vote as soon as possible. Please review the instructions on each of your voting options described in the Proxy Statement and the Notice of Internet Availability of Proxy Materials you received in the mail. Please also note that if you hold your shares in “street name” through a bank or broker, that custodian cannot vote your shares on the following matters without your specific instructions: elections of directors, advisory vote on named executive officer compensation, and advisory vote on the frequency of future advisory votes named executive officer compensation. The Proxy Statement and related proxy form are first being made available on or about August [ ], 2013. Thank you for your ongoing support of, and continued interest in, Energy Focus. Very truly yours, /s/James Tu James Tu Executive Chairman ENERGY FOCUS, INC. 32 SOLON, OHIO 44139 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD SEPTEMBER 26, 2013 TO THE STOCKHOLDERS: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders (the “Annual Meeting”) of Energy Focus, Inc. (the “Company”) will be held on Thursday, September 26, 2013, at 1:00 P.M., local time, at the principal executive offices of Energy Focus, Inc., 32000 Aurora Road, Solon, Ohio, for the following purposes: 1. To elect eight directors to serve for the ensuing year or until their successors are elected and qualified, the nominees for which are as follows: Dennis M. Chack, Jennifer Cheng, Simon Cheng, John M. Davenport, J. James Finnerty, Jiangang Luo, Michael R. Ramelot, and James Tu; 2. To vote on a proposal to amend the Company’s Certificate of Incorporation to increase the authorized number of shares of the Company’s capital stock to 152,000,000 shares, designating 150,000,000 shares of such authorized capital stock as Common Stock and 2,000,000 shares as Preferred Stock; 3. To vote on a proposal to approve the Company’s 2013 Employee Stock Purchase Plan; 4. To vote on a proposal to approve the Company’s 2013 Incentive Stock Plan; 5. To approve on an advisory basis the compensation of the Company’s named executive officers; 6. To approve on an advisory basis the frequency of future advisory votes on compensation of the Company’s named executive officers; and 7. To consider and act upon any other matters that may properly come before the meeting or any adjournment thereof. The foregoing items of business are more fully described in the Proxy Statement accompanying this Notice. Only stockholders of record at the close of business on August 7, 2013, are entitled to notice of and to vote at the Annual Meeting and any adjournments or postponements thereof. Most stockholders have a choice of voting over the Internet, by telephone or by using a traditional proxy card. Please refer to the attached proxy materials or the information forwarded by your bank, broker or other holder of record to see which voting methods are available to you. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on thursday, september 26, 2013: This proxy statement and our annual report on Form 10-K, as amended, are available at: http://www.proxyvote.com . BY ORDER OF THE BOARD OF DIRECTORS /s/ Frank Lamanna Frank Lamanna Chief Financial Officer and Secretary Solon, Ohio August [ ], 2013 TABLE OF CONTENTS Information Concerning Solicitation and Voting of Proxies 1 Proposal No. 1: Election of Directors 2 Proposal No. 2: Approval of Proposal to Amend the Form of Certificate of Incorporation to Increase the Number ofAuthorized Shares of Common Stock 7 Proposal No. 3: Approval to Approve the 2013 Employee Stock Purchase Plan 9 Proposal No. 4: Approval to Approve the 2013 Incentive Stock Plan 12 Security Ownership of Principal Shareholders and Management 15 Executive Compensation and Other Information 17 Proposal No. 5: Advisory Vote on Named Executive Officer Compensation 23 Proposal No. 6: Advisory Vote on the Frequency of Future Advisory Votes on Named Executive Officer Compensation 24 Director Compensation 25 Independent Registered Public Accounting Firm 26 Certain Relationships and Related Transactions 27 Section 16(a) Beneficial Ownership Reporting Compliance 28 Deadline for Receipt of Stockholder Proposals for the 2014 Annual Meeting 28 Householding Information 28 Other Matters 28 Annual Report on Form 10-K 28 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS ENERGY FOCUS, INC. 32 SOLON, OHIO 44139 INFORMATION CONCERNING SOLICITATION AND VOTING OF PROXIES General The enclosed proxy is solicited on behalf of the Board of Directors of Energy Focus, Inc., a Delaware corporation (“Energy Focus” or the “Company”), for use at the Annual Meeting of Stockholders (the “Annual Meeting”) to be held on Thursday, September 26, 2013, at 1:00 P.M., local time, or at any adjournments or postponements thereof, for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Stockholders. The Annual Meeting will be held at the principal executive offices of Energy Focus, Inc., 32000 Aurora Road, Solon, Ohio. The cost of soliciting these proxies will be borne by the Company. Regular employees and directors of the Company may solicit proxies in person, by telephone, by mail, or by email. No additional compensation will be given to employees or directors for such solicitation. The Company will request brokers and nominees who hold stock in their names to furnish proxy material to the beneficial owners of the shares and will reimburse such brokers and nominees for their reasonable expenses incurred in forwarding solicitation material to such beneficial owners. Revocability of Proxies Any proxy given pursuant to this solicitation may be revoked by the person giving it at any time before its use either by delivering to Energy Focus, Inc., Attention: Frank Lamanna, 32000 Aurora Road, Solon, Ohio 44139, a written notice of revocation or a duly executed proxy bearing a later date, or by attending the Annual Meeting and voting in person. If a proxy is properly signed and not revoked, the shares it represents will be voted in accordance with the instructions of the stockholder. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to revoke your proxy or vote at the Annual Meeting, you must follow the instructions provided to you by the record holder and/or obtain from the record holder a proxy issued in your name. Attendance at the Annual Meeting will not, by itself, revoke a proxy. Record Date and Share Ownership Only stockholders of record at the close of business on August 7, 2013 (the “Record Date”), will be entitled to notice of and to vote at the Annual Meeting and any adjournments or postponements thereof. The Company had 49,158,886 shares of Common Stock, par value $.0001 per share (“Common Stock”), issued and outstanding as of that date. Voting Each share of Common Stock held as of the Record Date entitles its holder to one vote on matters to be acted upon at the Annual Meeting, including the election of directors. Votes cast by proxy or in person at the Annual Meeting will be tabulated by the Inspectors of Election. Representatives of Cowden & Humphrey Co. LPA will act as the Inspectors of Election. The Inspectors of Election will also determine whether or not a quorum is present. Except with respect to the election of directors and except in certain other specific circumstances, the affirmative vote of a majority of shares represented and voting at a duly held meeting at which a quorum is present (which shares voting affirmatively also constitute at least a majority of the required quorum) is required under Delaware law for approval of proposals presented to stockholders. Withholding authority to vote on one or more nominees for election as directors will have the practical effect of voting against the election of such nominees for director, because withheld votes will be treated as votes cast under Delaware law. If you hold your shares in “street name” through a bank, broker or other nominee, such bank, broker or nominee will vote those shares in accordance with your instructions. To so instruct your bank, broker or nominee, you should refer to the information provided to you by such entity. Without instructions from you, a bank, broker or nominee will not be permitted to exercise its own voting discretion with respect to the proposals included in this proxy. Thus, if you do not give your bank, broker or nominee specific instructions with respect to the proposals, your shares will not be voted. These shares are called “broker non-votes.” Shares represented by such broker non-votes will be counted in determining whether there is a quorum. Under Delaware law, broker non-votes are not considered votes for or against any particular proposal and therefore will have no direct impact on any proposal. We urge you to provide your bank, broker or nominee with appropriate voting instructions so that all your shares may be voted at the Annual Meeting. 1 The shares represented by the proxies received, properly marked, dated, signed and not revoked will be voted at the Annual Meeting. Where such proxies specify a choice with respect to any matter to be acted upon, the shares will be voted in accordance with the specifications made. Any proxy in the enclosed form which is returned but is not marked will be voted FOR the election of the eight nominees for director listed in this Proxy Statement, FOR the approval of the proposal to amend the Company’s Certificate of Incorporation, FOR the approval of the Company’s 2013 Employee Stock Purchase Plan, FOR the approval of the Company’s 2013 Incentive Stock Plan, FOR the approval of the compensation for our Named Executive Officers on an advisory basis as described in this Proxy Statement, and FOR the option of once every other year as the preferred frequency with which stockholders will be provided an advisory vote on executive compensation. PROPOSAL NO. 1: ELECTION OF DIRECTORS Nominees Unless otherwise instructed, the proxy holders will vote the proxies received by them for the nominees named below, regardless of whether any other names are placed in nomination by anyone other than one of the proxy holders. If the candidacy of any one or more of such nominees should, for any reason, be withdrawn, the proxy holders will vote in favor of the remainder of those nominated and for such substituted nominees, if any, as shall be designated by the Board of Directors, taking into account any recommendations of the Nominating and Corporate Governance Committee. Please note that if the candidacy of one or more nominees should be withdrawn, the Board may reduce the number of directors to be elected at this time. The Board of Directors has no reason to believe that any of the persons named will be unable or unwilling to serve as a nominee or as a director if elected. If a quorum is present and voting, the eight nominees receiving the highest number of votes will be elected as directors at the Annual Meeting to serve until the next annual meeting or until their respective successors are duly elected or appointed. The Company’s Bylaws provide that the number of directors of the Company shall be no less than five and no more than nine, with the exact number within such range to be fixed by the Board of Directors. The Board of Directors has fixed the current number at eight. The Nominating and Corporate Governance Committee has recommended, and the Board of Directors has designated, the eight nominees listed below. Biographical information concerning each nominee is set forth below: Name Age Director Since Background Dennis M. Chack 63 n/a Mr. Chack has been President of Ohio Utilities for FirstEnergy Corp since February 2010. Previously, he was President of The Cleveland Electric Illuminating Company from 2001 to 2010, prior to the merger of FirstEnergy and GPU. Mr. Chack began his career with Ohio Edison in 1969, now part of FirstEnergy Corp, in the Transmission Engineering Department and held a variety of positions including Executive Director of Sales and Vice President of FirstEnergy Solutions. Mr. Chack also serves many non-profit organizations and is currently a member of the Board of Directors of the Summa Health System Hospitals (Chair, Finance Committee) Marymount Hospital (Chairman of the Board), the Cleveland Clinic Health Network, Chairman of the Board of Directors and Executive Committee of the American Red Cross of Greater Cleveland, the Rock & Roll Hall of Fame and Museum, and a member of The 50 Club of Cleveland. Baldwin Wallace Business School Advisory Board. Mr. Chack has a Bachelor’s degree in Sales and Marketing from The University of Akron. Jennifer Cheng 46 Ms. Cheng isthe Co-founder and Chairperson for The X/Y Group,a marketing enterprise that markets and distributes global consumer brand products, including JanSport and Skechers in the greater China region. Previously, Ms. Cheng was a marketing director for Molten Metal Technology, a Boston-based clean energy company that developed patented technologies and offered solutions for advanced treatment and energy recycling for hazardous radioactive waste. Ms. Cheng received a Master’s degree in Business Administration from Fairleigh Dickinson and a Bachelor’s degree in Economics from Rutgers University. Ms. Cheng is the sister of Simon Cheng. 2 Simon Cheng 39 Mr. Cheng has been the Brand Manager of the Company since June 2013.Previously, he was Managing Director of Communal International Ltd., a group assisting clean energy companies gain market access and improve supply chain efficiencies in Asia fromMarch 2012to June 2013. He is a Board Director of ZW Group, a real estate and shopping center developer in China, and was the Market/Project Manager from October 2007 to March 2012. From March 2002 to October 2007, Mr. Cheng was a Co-founder and Chief Executive Officer for The X/Y Group, a marketing enterprise that markets and distributes global consumer brand products including JanSport and Skechers in the greater China region. Mr. Cheng graduated from New York University with a Bachelor’s degree in Business Administration. Mr. Cheng is the brother of Jennifer Cheng. John M. Davenport 68 Mr. Davenport was President of the Company from May 2008 to July 2012, and remains an employee. He joined the Company in November 1999 as Vice President and Chief Technology Officer and served as Chief Operating Officer from July 2003 to July 2005, and Chief Executive Officer from July 2005 until May 2008. Prior to joining Energy Focus,Mr. Davenport served as President of Unison Fiber Optic Lighting Systems, LLC, from 1998 to 1999. Mr. Davenport began his career at GE Lighting in 1972 as a research physicist and thereafter served 25 years in various capacities including GE Lighting's research and development manager and as development manager for high performance LED projects. He is a recognized expert in light sources, lighting systems and lighting applications, with special emphasis in low wattage discharge lamps, electronic ballast technology and distributed lighting systems. Mr. Davenport received a Master’s degree in Physics and a Bachelor of Science degree in Physics from John Carroll University. J. James Finnerty 62 Mr. Finnerty is a retired Financial Services executive having served most recently as a Managing Director of European-American Equities, a New York City-based investment bank, from June 2009 to June 2011. Mr. Finnerty’s career spanned more than 35 years in the institutional money management community and included positions at Bank Boston, Kidder Peabody, Hambrecht and Quist, Deutsche Bank, Merriman, Curhan and Ford, and the American Institute for Economic Research. Mr. Finnerty has a Master’s degree in Business Administration from Cornell University’s Johnson School of Management and a Bachelor of Arts degree in Economics and Psychology from Boston College. Jiangang Luo 45 n/a Mr. Luo has been the Managing Partner of Prime Science & Technology, Inc. since 2006, a company focusing on clean technology. He has also been Managing Partner of Faith Asset Management LLC since 2011. Mr. Luo also serves many non-profit organizations and is Chairman of the America United Chamber of Commerce,and former Chairman of Tsinghua Alumni Association of Greater New York. Mr. Luo has a Master’s degree in Computational Mathematics and double Bachelor’s degrees in Applied Mathematics and Computer Science from Tsinghua University. He was also awarded a fellowship for his mathematical PhD degree from Rutgers University. 3 Michael R. Ramelot 68 n/a Mr. Ramelot has been a consultant since 2002 on many projects, including project leader on BlackLine system implementations to enhance the financial close process of several multi-million dollar companies; project leader on due diligence, accounting valuations and appraisals related to acquisitions; researched and prepared position papers for companies on complex accounting issues; prepared various SEC filings; and assessed and implemented Section 404 of Sarbanes-Oxley at several companies.Prior to becoming a consultant, Mr. Ramelot was Chief Financial Officer and President of Compro Packaging LLC, a manufacturer of corrugated packaging material, and Chief Financial Officer– Reorganization of financial structure for Flextronix, Inc., a publicly traded international contract manufacturer. Mr. Ramelot received a Master’s in Business Administration from the University of Santa Clara and a Bachelor of Science in Accounting from St. Mary’s College. He is a Certified Public Accountant. James Tu 44 Mr. Tu has been the Executive Chairman of the Company since April 2013. He is also Founder, Chief Executive Officer and Chief Investment Officer of 5 Elements Global Advisors, an investment advisory and management company focusing on investing in clean energy companies. He is also Co-Founder and Managing Partner of Communal International Ltd. (“Communal”), a British Virgin Islands company dedicated to assisting clean energy solutions companies gain access to global marketing, manufacturing and financing resources. Previously he was the Director of Investment Management of Gerstein Fisher & Associates, and an equity analyst at Dolphin Asset Management Corp. A Chartered Financial Analyst, Mr. Tu received a Master’s degree in Business Administration in Finance from Baruch College and a Bachelor of Science degree in Electrical Engineering from Tsinghua University. n/a – date is not applicable. Corporate Governance Director Independence The Board of Directors has determined that each of the following current directors and director nominees is independent within the meaning of the listing standards of The NASDAQ Stock Market LLC: Dennis M. Chack Jennifer Cheng J. James Finnerty Jiangang Luo Michael R. Ramelot In this Proxy Statement these five directors and director nominees are referred to individually as an “Independent Director” and collectively as the “Independent Directors.” The shares of the Company’s common stock are traded Over-The Counter. Board Meetings and Committees; Annual Meeting Attendance The Board of Directors held a total of seven meetings during the fiscal year ended December 31, 2012, including four regular meetings and three special meetings. All directors attended at least 75% of the aggregate number of meetings of the Board of Directors and of the committees on which such directors’ serve. In addition, the Board acted numerous times by written consent pursuant to Delaware law. In 2012, Mr. Kaveski, the Company’s former Chief Executive Officer and a past director, and Mr. Davenport represented the Board at the Annual Meeting. The Board of Directors has appointed a Compensation Committee, an Audit and Finance Committee, and a Nominating and Corporate Governance Committee. The Board has determined that each director who serves on these committees is an Independent Director. The Board has approved a charter for the Compensation Committee, the Audit and Finance Committee, and the Nomination and Corporate Governance Committee, and has adopted Corporate Governance Guidelines for itself. 4 The Compensation Committee of the Board of Directors, which currently consists of Mr. Finnerty, held one meeting in 2012. The Compensation Committee’s primary functions are to discharge the responsibilities of the Board of Directors relating to compensation of the Company’s executive officers. Other specific duties and responsibilities of the Compensation Committee are to: review and recommend to the Board corporate goals and objectives relevant to compensation of the Chief Executive Officer, or the officer acting in that capacity referred to as the “Chief Executive Officer” for the remainder of this Proxy Statement, evaluate his performance in light of such goals and objectives and set his compensation level based on this evaluation; develop and monitor compensation arrangements for executive officers of the Company, including review and approval of individual compensation; recommend to the Board guidelines for the review of the performance and establishment of compensation and benefit policies for all other employees; make recommendations regarding compensation plans and policies; administer the Company’s stock option plans and other compensation plans; and make recommendations to the Board regarding compensation of the Board of Directors. The Audit and Finance Committee of the Board of Directors, which currently consists of Mr. Finnerty, held four meetings in 2012. The Audit and Finance Committee’s primary functions are to assist the Board of Directors in its oversight of the integrity of the Company’s financial statements and other financial information, the Company’s compliance with legal and regulatory requirements, the qualifications, independence and performance of the Company’s independent auditors and the performance of the Company’s internal audit function. Other specific duties and responsibilities of the Audit and Finance Committee are to: appoint, compensate, evaluate and, when appropriate, replace the Company’s independent auditors; review and pre-approve audit and permissible non-audit services; review the scope of the annual audit; monitor the independent auditors’ relationship with the Company; and meet with the independent auditors and management to discuss and review the Company’s financial statements, internal controls, and auditing, accounting and financial reporting processes. The Nominating and Corporate Governance Committee of the Board of Directors, which currently consists of Mr. Finnerty, held one meeting in 2012. The Nominating and Corporate Governance Committee’s primary functions are to seek, evaluate and recommend nominees for election to the Board of Directors and to oversee matters of corporate governance. Other specific duties and responsibilities of the Nominating and Corporate Governance Committee are to: determine the composition of the committees of the Board; make recommendations regarding candidates for director proposed by stockholders; consider and plan for executive officer succession, as well as review management development and succession programs; review on an annual basis the performance of the Board and of management; and consider and make recommendations on matters related to the practices, policies and procedures of the Board. The Company does not have a policy regarding attendance by the directors at the Company’s Annual Meeting. Messrs. Kaveski and Davenport were present at the last Annual Meeting held July 25, 2012. Mr. Tu was also present; however, he was not a director at the time of the meeting. Compensation Committee The Company has a standing Compensation Committee of the Board of Directors, currently consisting of Mr. Finnerty. The Board has approved a charter for the Compensation Committee . A copy of this charter can be found on the Company’s website at http://www.efoi.com . The Compensation Committee reviews and recommends to the Board corporate goals and objectives relevant to compensation of the Chief Executive Officer, evaluates his performance in light of such goals and objectives, and sets his compensation level based on this evaluation; develops and monitors compensation arrangements for executive officers of the Company, including review and approval of individual compensation; recommends to the Board guidelines for the review of the performance and establishment of compensation and benefit policies for all other employees; makes recommendations regarding compensation plans and policies; administers the Company’s stock option plans and other compensation plans; and makes recommendations to the Board regarding compensation of the Board of Directors. The authority of the Compensation Committee may be delegated to a subcommittee of the Compensation Committee, consisting of one or more directors. The Chief Executive Officer may provide recommendations regarding compensation of other executive officers. The Compensation Committee is empowered to retain consultants for advice on compensation matters. No director currently serving on the Compensation Committee is or has been an officer or employee of the Company or any of the Company’s subsidiaries. No interlocking relationships exist between our Board of Directors or Compensation Committee and the board of directors or compensation committee of any other entity, nor has any interlocking relationship existed in the past. 5 Audit and Finance Committee The Company’s Audit and Finance Committee acts as the standing audit committee of the Board of Directors, and currently consists of Mr. Finnerty. The Audit and Finance Committee currently does not have an audit committee financial expert as the Committee member who was the audit committee financial expert resigned from the Board of Directors effective April 22, 2013. The Board of Directors has determined that Mr. Ramelot, a director nominee, is an “audit committee financial expert,” as defined under the rules of the SEC, and plans to appoint Mr. Ramelot as the Chairman of the Audit and Finance Committee if he is elected to the Board of Directors. Additionally, the Board has determined that Mr. Finnerty and Mr. Ramelot are independent within the meaning of the listing standards of The NASDAQ Stock Market LLC. The shares of the Company’s Common Stock are traded Over-The-Counter. The Board has approved a charter for the Audit and Finance Committee . A copy of this charter can be found on the Company’s website at http://www.efoi.com . Nominating and Corporate Governance Committee The Company’s Nominating and Corporate Governance Committee serves as the standing nominating committee of the Board of Directors, currently consisting of Mr. Finnerty. The Board has approved a charter for the Nominating and Corporate Governance Committee. A copy of this charter can be found on the Company’s website at http://www.efoi.com . The Board of Directors sets the size of the Board and nominates directors for election at each Annual Meeting and elects new directors to fill vacancies when they arise. The Nominating and Corporate Governance Committee has the responsibility to identify, evaluate, recruit and recommend qualified candidates to the Board of Directors for nomination or election. The Board of Directors has as an objective that its membership be composed of experienced and dedicated individuals with diversity of backgrounds, perspectives and skills. The Nominating and Corporate Governance Committee selects candidates for directors based on their character, judgment, diversity of experience, business acumen, and ability to act on behalf of all stockholders. The Nominating and Corporate Governance Committee believes that nominees for director should have experience, such as experience in management or accounting and finance, or industry and technology knowledge, that may be useful to the Company and the Board, high personal and professional ethics, and the willingness and ability to devote sufficient time to effectively carry out his or her duties as a director. The Nominating and Corporate Governance Committee believes it appropriate for a majority of the members of the Board to meet the definition of “Independent Director” under the rules SEC rules. The Nominating and Corporate Governance Committee also believes it appropriate for certain key members of the Company’s management to participate as members of the Board. In the event that a director does not wish to continue in service, a vacancy is created on the Board as a result of a resignation, the Board increases the size of the Board or any other event, the Committee will consider various candidates for Board membership, including those suggested by the Committee members, by other Board members, by any executive search firm engaged by the Committee, and by stockholders. A stockholder who wishes to suggest a prospective nominee for the Board should notify the Secretary of the Company or any member of the Committee in writing, with any supporting material the stockholder considers appropriate, at the following address: Energy Focus, Inc., 32000 Aurora Road, Solon, Ohio 44139. Vote Required and Board of Directors Recommendation The eight nominees receiving the highest number of votes at the Annual Meeting will be elected as directors of the Company. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR EACH OF THE NOMINEES LISTED ABOVE. 6 PROPOSAL NO. 2:APPROVALOFPROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK On July 19, 2013, the Board of Directors adopted a resolution setting forth a proposed amendment to the Company’s Certificate of Incorporation increasing the total number of authorized shares of Common Stock from 100,000,000 to 150,000,000 shares and directing that the proposed amendment be considered at the next annual meeting of shareholders. The text of that amendment is set forth below in this section. General We are asking you to approve an amendment to the Company’s Form of Certificate of Incorporation to increase the total number of authorized shares from 102,000,000 shares to 152,000,000 shares. The additional Common Stock to be authorized by adoption of the amendment would have rights identical to the Company’s currently outstanding Common Stock. The number of authorized shares of the Company’s preferred stock would not be affected by this amendment. The number of authorized shares of the Company’s Preferred Stock would be maintained at 2,000,000. Substantially all of the Company’s currently authorized Common Stock has been issued or is reserved for issuance. In order to continue to fund its operations and grow, the Company may need to raise additional capital from financing sources or may need to fund acquisitions or mergers with Common Stock. One of the ways the Company can raise cash or fund acquisitions is by issuing shares and derivative securities from time to time. Other important corporate needs, including issuing stock-based incentive rewards to the Company’s employees and directors, require additional authorized shares of Common Stock as well. Article IV(A) of the Company’s Certificate of Incorporation currently authorizes the Company to issue up to 102,000,000 shares of stock, 100,000,000 of which are designated as Common Stock, par value $0.0001 per share, and 2,000,000 shares of which are designated as Preferred Stock, par value $0.0001 per share. The Company’s Common Stock is all of a single class, with equal voting, distribution, liquidation, and other rights. As of August 7, 2013, 49,158,886 million shares of Common Stock were issued and outstanding. Approximately 44.6 million of the remaining 50.8 million authorized shares of Common Stock have been reserved for issuance under our incentive stock plans and stock purchase plan, and outstanding options, warrants, and convertible subordinated debt. We have no current plans, proposals, understandings, agreements or commitments to issue additional common shares for any purpose other than those that may be exercised as described above. We anticipate that we may find it beneficial to issue additional shares of Common Stock in the future in connection with one or more of the following: • debt or equity restructuring or refinancing transactions, such as debt exchanges or offerings of new convertible debt or modifications to existing securities or as payments of interest on debt securities; • acquisitions; • strategic investments; • partnerships, collaborations and other similar transactions; • the Company’s stock incentive and purchase plans; • financing transactions, such as private or public offerings of Common Stock or convertible securities; • corporate transactions, such as stock dividends or splits; and • other corporate purposes that have not yet been identified. Although the share increase will not affect the terms or rights of existing shareholders, an issuance of additional shares of Common Stock will generally have the effect of diluting the earnings per share and book value per share of outstanding shares of Common Stock, and the equity and voting rights of shareholders. Depending on the amount of consideration received for any issuance of additional shares of Common Stock, subsequent issuances may also reduce shareholders’ equity on a per share basis. 7 In order to provide our Board with certainty and flexibility to undertake transactions such as those above to support our future business growth, we deem it is in the best interest of the shareholders and the Company to increase the number of authorized shares of the Company’s Common Stock. Text of the Proposed Amendment If this Proposal 2 is approved, the Company will amend its Certificate of Incorporation by replacing Article IV(A) in its entirety with the following: ARTICLE IV (A) The Corporation is authorized to issue two classes of stock to be designated, respectively, “Preferred Stock” and “Common Stock.” The total number of shares which the corporation is authorized to issue is One Hundred-Fifty-Two Million (152,000,000) shares, each with a par value of $0.0001 per share. One Hundred Fifty Million (150,000,000) shares shall be Common Stock and Two Million (2,000,000) shares shall be Preferred Stock. If this amendment is adopted, it will become effective upon filing of the amended Certificate of Incorporation with the Secretary of State of the State of Delaware. Vote Required and Board of Directors’ Recommendation The affirmative vote of a majority of the votes cast at the Annual Meeting of Shareholders, that also represents a majority of all outstanding shares of Common Stock of the Company, is required for approval. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE APPROVAL OF THE AMENDMENT TO THE FORM OF CERTIFICATE OF INCORPORATION. 8 PROPOSAL NO. 3:APPROVAL OFTHE 2 The Company’s 2013 Employee Stock Purchase Plan (the “Purchase Plan”) was adopted by the Board on July 19, 2013, and replaces the 1994 Employee Stock Purchase Plan that will expire in May 2014. The Purchase Plan provides a means by which employees may purchase Common Stock of the Company through payroll deductions. 5,000,000 shares of Common Stock are reserved for issuance under the Purchase Plan. We are asking shareholders to approve the Purchase Plan. Description of Purchase Plan The following summary of the Purchase Plan is qualified in its entirety by the specific language of the Purchase Plan, a copy of which is filed as Appendix A to this Proxy Statement, and is available to any shareholder upon request. General The Purchase Plan is intended to qualify as an “employee stock purchase plan” under section 423 of the Internal Revenue Code of 1986, as amended (the “Code”). Each participant in the Purchase Plan is granted at the beginning of each offering under the plan (an “Offering”) the right to purchase through accumulated payroll deductions up to a number of shares of the Common Stock of the Company (a “Purchase Right”) determined on the last day of the Offering. The Purchase Right is automatically exercised on the last day of the Offering unless the participant has withdrawn from participation in the Offering or in the Purchase Plan prior to such date. Shares Subject to Purchase Plan shares of the Company’s Common Stock may be issued under the Purchase Plan, subject to appropriate adjustment in the event of a stock dividend, stock split, reverse stock split, combination, reclassification or similar change in the Company's capital structure or in the event of any merger, sale of assets or other reorganization of the Company. Administration The Purchase Plan is administered by the Board or a duly appointed committee of the Board. Subject to the provisions of the Purchase Plan, the Board determines the terms and conditions of Purchase Rights granted under the plan. The Board will interpret the Purchase Plan and Purchase Rights granted thereunder, and all determinations of the Board will be final and binding on all persons having an interest in the Purchase Plan or any Purchase Rights. Eligibility Any employee of the Company or of any present or future subsidiary corporation of the Company designated by the Board for inclusion in the Purchase Plan as of the first day of the Offering is eligible to participate in an Offering under the plan, so long as the employee is employed for more than 20 hours per week and more than five (5) months in a calendar year. However, no employee shall be granted an option who owns or holds options to purchase, or as a result of participation in the Purchase Plan would own or hold options to purchase, 5% or more of the total combined voting power or value of all classes of stock of the Company or of any parent or subsidiary corporation of the Company entitled to participate in the Purchase Plan. As of July 31, 2013, the Company had approximately 50 employees that would be eligible to participate in the Purchase Plan. Offerings Generally, each Offering of Common Stock under the Purchase Plan is for a period of six months (an “Offering Period”) commencing on or about January 1 and July 1 of each year (an “Offering Date”). The first Offering period commenced on July 1, 2013, and continues until December 31, 2013. The Board shall have the power to change the duration and/or the frequency of Offering Periods with respect to future offerings, so long as such change is announced at least fifteen (15) days prior to the scheduled beginning of the first Offering to be affected. Generally, shares are purchased on the last day of the Offering Period (a “Purchase Date”). 9 Participation and Purchase of Shares Participation in an Offering under the Purchase Plan is limited to eligible employees who authorize payroll deductions prior to the Offering Date. Payroll deductions cannot be less than 1% and may not exceed 15% of an employee’s compensation on any payday during the Offering Period. Subject to certain limitations, each participant in an Offering has a Purchase Right equal to the number of whole shares determined by dividing $12,500 by the fair market value of a share of Common Stock on the Offering Date. However, no participant may purchase under the Purchase Plan shares of Common Stock having a fair market value exceeding $25,000 in any calendar year (measured by the fair market value of the Company’s Common Stock on the first day of the Offering Period in which the shares are purchased). On each Purchase Date, the Company issues to each participant in the Offering the number of shares of the Company's Common Stock determined by dividing the amount of payroll deductions accumulated for the participant during the Offering Period by the purchase price, limited in any case by the number of shares subject to the participant's Purchase Right for that Offering. The price at which shares are sold under the Purchase Plan is equal to 85% of the lesser of the fair market value per share of the Company's Common Stock on the Offering Date or on the Purchase Date. The fair market value of the Common Stock on any relevant date is established by the Board based on the closing price per share on such date as reported on The NASDAQ Capital Market or such other exchange that the Company’s Common Stock trades upon. The Company’s Common Stock currently trades Over-the-Counter. Any payroll deductions under the Purchase Plan not applied to the purchase of shares will be returned to the participant. A participant may withdraw from an Offering at any time without affecting his or her eligibility to participate in future Offerings. However, once a participant withdraws from an Offering, that participant may not again participate in the same Offering. Transfer of Control The Purchase Plan provides that, in the event of (i) a proposed sale of all or substantially all of the assets of the Company, or (ii) a merger of the Company with or into another corporation (a “Transfer of Control”), the acquiring or successor corporation will assume the Company’s rights and obligations under the Purchase Plan or substitute equivalent Purchase Rights for such corporation's stock, unless the Board in its sole discretion adjusts the next Purchase Date to a date on or before the date of the Transfer of Control. In the event of a proposed dissolution or liquidation of the Company, the Offering Period will terminate unless otherwise provided by the Board. Termination or Amendment The Purchase Plan will continue in effect for a term of 20 years (until July 2033) unless it is terminated by the Board prior to such date. The Board may at any time amend or terminate the Purchase Plan, except that the approval of the Company's shareholders is required within twelve months of the adoption of any amendment increasing the number of shares authorized for issuance under the Purchase Plan, or changing the definition of the corporations which may be designated by the Board as corporations the employees of which may participate in the Purchase Plan. Summary of United States Federal Income Tax Consequences The following summary is intended only as a general guide as to the United States federal income tax consequences under current law of participation in the Purchase Plan and does not attempt to describe all possible federal or other tax consequences of such participation or tax consequences based on particular circumstances. Generally, there are no tax consequences to an employee of either becoming a participant in the Purchase Plan or purchasing shares under the Purchase Plan. The tax consequences of a disposition of shares vary depending on the period such stock is held before its disposition. If a participant disposes of shares within two years after the Offering Date or within one year after the Purchase Date on which the shares are acquired (a “disqualifying disposition”), the participant recognizes ordinary income in the year of disposition in an amount equal to the difference between the fair market value of the shares on the Purchase Date and the purchase price. Such income may be subject to withholding of tax. Any additional gain or resulting loss recognized by the participant from the disposition of the shares is a capital gain or loss. If the participant disposes of shares at least two years after the Offering Date and at least one year after the Purchase Date on which the shares are acquired, the participant recognizes ordinary income in the year of disposition in an amount equal to the lesser of (i) the difference between the fair market value of the shares on the date of disposition and the purchase price or (ii) 15% of the fair market value of the shares on the Offering Date. Any additional gain recognized by the participant on the disposition of the shares is a capital gain. If the fair market value of the shares on the date of disposition is less than the purchase price, there is no ordinary income, and the loss recognized is a capital loss. If the participant owns the shares at the time of the participant's death, the lesser of (i) the difference between the fair market value of the shares on the date of death and the purchase price or (ii) 15% of the fair market value of the shares on the Offering Date is recognized as ordinary income in the year of the participant's death. 10 If the exercise of a Purchase Right does not constitute an exercise pursuant to an “employee stock purchase plan” under section 423 of the Code, the exercise of the Purchase Right will be treated as the exercise of a non-statutory stock option. The participant would therefore recognize ordinary income on the Purchase Date equal to the excess of the fair market value of the shares acquired over the purchase price. Such income is subject to withholding of income and employment taxes. Any gain or loss recognized on a subsequent sale of the shares, as measured by the difference between the sale proceeds and the sum of (i) the purchase price for such shares and (ii) the amount of ordinary income recognized on the exercise of the Purchase Right, will be treated as a capital gain or loss, as the case may be. A capital gain or loss will be long-term if the participant holds the shares for more than 12 months and short-term if the participant holds the shares for 12 months or less. Long-term capital gains are currently subject to a maximum tax rate of 15%. Short-term capital gains are generally subject to the same tax rates as ordinary income. If the participant disposes of the shares in a disqualifying disposition, the Company should be entitled to a deduction equal to the amount of ordinary income recognized by the participant as a result of the disposition, except to the extent such deduction is limited by applicable provisions of the Code or the regulations thereunder. In all other cases, no deduction is allowed by the Company. Changed Plan Benefits Because benefits under the Purchase Plan will depend on employees’ elections to participate and the fair market value of the Company's Common Stock at various future dates, it is not possible to determine the benefits that will be received by executive officers and other employees if the Purchase Plan is approved by the stockholders. Non-employee directors are not eligible to participate in the Purchase Plan. As a point of reference, employees, including officers as a group, purchased 185,515 shares in 2012. No shares were purchased under the Purchase Plan by any director or nominee for election as director or any associates of such directors or nominees or of any executive officers. Vote Required and Board of Directors’ Recommendation The affirmative vote of a majority of the votes present or represented by proxy and entitled to a vote at the Annual Meeting, at which a quorum representing a majority of all outstanding shares of Common Stock of the Company is present and voting, is required for approval of this proposal. THE BOARD RECOMMENDS A VOTE FOR THE PROPOSAL TO APPROVE THE 2 11 PROPOSAL NO. 4: APPROVAL OF THE 2 On July 19, 2013, the Board of Directors adopted the 2013 Incentive Stock Plan (the “Incentive Stock Plan”). The purpose of the Plan is to promote the long-term success of the Company and the creation of stockholder value by (a) encouraging employees, outside directors and consultants to focus on critical long-range objectives, (b) encouraging the attraction and retention of employees, outside directors and consultants with exceptional qualifications and (c) linking employees, outside directors and consultants directly to stockholder interests through increased stock ownership. 10,000,000 shares of Common Stock are reserved for issuance under the Incentive Stock Plan. We are asking shareholders to approve the Incentive Stock Plan. Description of the Incentive Stock Plan The following summary of the Incentive Stock Plan is qualified in its entirety by the specific language of the Incentive Stock Plan, a copy of which is filed as Appendix B to this Proxy Statement, and is available to any shareholder upon request. General The Incentive Stock Plan provides for the grant of restricted shares, stock units, stock options or stock appreciation rights to directors, officers, employees and consultants of the Company and its subsidiaries. The Incentive Stock Plan may be administered by the Board of Directors or a committee of the Board of Directors (in either case, referred to in this proposal as the “Committee”), which has complete discretion to select the participants and to establish the terms and conditions of each option award, subject to the provisions of the Incentive Stock Plan. Options granted under the Incentive Stock Plan may be “incentive stock options” as defined in Section 422A of the Internal Revenue Code of 1986, as amended (the “Code”), or nonqualified options. Shares Subject to the Incentive Stock Plan A total of 10,000,000 shares of Common Stock have been reserved for issuance under the Incentive Stock Plan. Any awards granted under the Incentive Stock Plan that expire or terminate for any reason without having been exercised will once again be available for additional award grants. Administration The Incentive Stock Plan is administered by the Committee. Subject to the provisions of the Incentive Stock Plan, the Committee may determine the persons to whom options are to be granted, the number of shares to be covered by each option, whether an option is to be an incentive stock option or a non-statutory stock option, the timing, terms of exercisability, and vesting of each option, including the effect thereon of an optionee’s termination of service, the exercise price of and the type of consideration to be paid to the Company upon the exercise of each option, the duration of each option, and all other terms and conditions of the options. The Committee may interpret the Incentive Stock Plan and options granted there under, and all determinations of the Committee may be final and binding on all persons having an interest in the Incentive Stock Plan or any option. The Committee may re-price options with the consent of the optionees. Eligibility Options may only be granted under the Incentive Stock Plan to employees, directors, and consultants of the Company, or a parent or a subsidiary of the Company . As of July 31, 2013, the Company had approximately 65 full-time employees, including four executive officers. While any person eligible under the Incentive Stock Plan may be granted a non-statutory option, only employees may be granted incentive stock options. Non-Employee Director Options The Incentive Stock Plan provides for the annual automatic grant of an additional option to purchase 50,000 shares of Common Stock on the first business day following each regular annual shareholders meeting to each non-employee director who was not elected to the Board for the first time at such meeting and who will continue serving on the Board of Directors. These options become exercisable in 12 equal monthly installments. 12 Restricted Share Awards The terms of any restricted share award under the Incentive Stock Plan will be set forth in a restricted share agreement to be entered into between Energy Focus and each grantee. The Committee will determine the terms and conditions of any restricted share agreements, which need not be identical. Shares may be awarded under the Incentive Stock Plan in consideration of services rendered prior to the award, without a cash payment by the grantee. Terms and Conditions of Options Options granted under the Incentive Stock Plan may not be exercised more than 10 years after the date of grant. Shares subject to cancelled or terminated options will be reserved for subsequently granted options. The number of options outstanding and the exercise price thereof will be subject to adjustment in the case of certain transactions such as mergers, recapitalizations, stock splits or stock dividends. The Incentive Stock Plan will be effective for 10 years, unless sooner terminated or suspended. Each option granted under the Incentive Stock Plan will be evidenced by a written agreement between the Company and the optionee specifying the number of shares subject to the option and the other terms and conditions of the option, consistent with the requirements of the Incentive Stock Plan. The exercise price of each option granted under the Incentive Stock Plan must equal at least the fair market value of a share of Common Stock on the date of grant. For as long as the shares are listed for trading Over-The-Counter, the fair market value of a share on the date of grant shall be the last transaction price quoted on that date. Options granted under the Incentive Stock Plan will become exercisable at such times and in such installments as the Committee shall provide in the terms of each individual stock option grant and agreement. The Committee must also provide in the terms of each stock option grant and agreement when the option expires and becomes un-exercisable, and may also provide the option expires immediately upon termination of employment for any reason. Unless otherwise provided in the applicable stock option grant and agreement, upon termination of employment of an optionee, all options that were then exercisable terminate three months following termination of employment, or such other period of time, not to exceed 12 months, as determined by the Committee. Option grants to non-employee directors that were then exercisable terminate 12 months after termination of service on the Board. Amendments to the Incentive Stock Plan The Committee may at any time amend, alter, suspend or terminate the Incentive Stock Plan. No amendment, alteration, suspension or termination of the Incentive Stock Plan will impair the rights of any optionee, unless mutually agreed otherwise between the optionee and the Committee, which agreement must be in writing and signed by the Company and the optionee. Termination of the Incentive Stock Plan will not affect the Committee’s ability to exercise the powers granted to it under the Incentive Stock Plan with respect to options granted under the Incentive Stock Plan prior to the date of such termination. Certain Federal Income Tax Consequences Incentive stock options granted under the Incentive Stock Plan will be afforded favorable federal income tax treatment under the Code. If an option is treated as an incentive stock option, the optionee will recognize no income upon grant or exercise of the option unless the alternative minimum tax rules apply. Upon an optionee’s sale of the shares (assuming that the sale occurs more than two years after grant of the option and more than one year after exercise of the option), any gain will be taxed to the optionee as long-term capital gain. If the optionee disposes of the shares prior to the expiration of either of the above holding periods, then the optionee will recognize ordinary income in an amount generally measured as the difference between the exercise price and the lower of the fair market value of the shares at the exercise date or the sale price of the shares. Any gain recognized on such a premature sale of the shares in excess of the amount treated as ordinary income will be characterized as capital gain. All other options granted under the Incentive Stock Plan will be non-statutory stock options and will not qualify for any special tax benefits to the optionee. An optionee will not recognize any taxable income at the time he or she is granted a non-statutory stock option. However, upon exercise of the non-statutory stock option, the optionee will recognize ordinary income for federal income tax purposes in an amount generally measured as the excess of the then fair market value of each share over its exercise price. Upon an optionee’s resale of such shares, any difference between the sale price and the fair market value of such shares on the date of exercise will be treated as capital gain or loss and will generally qualify for long term capital gain or loss treatment if the shares have been held for more than one year. The Code provides for reduced tax rates for long term capital gains based on the taxpayer’s income and the length of the taxpayer’s holding period. 13 The recipient of a restricted share award will generally recognize ordinary compensation income when such shares are no longer subject to a substantial risk of forfeiture, based on the excess of the value of the shares at that time over the price, if any, paid for such shares. However, if the recipient makes a timely election under the Code to be subject to tax upon the receipt of the shares, the recipient will recognize ordinary compensation income at that time equal to the fair market value of the shares over the price paid, if any, and no further ordinary compensation income will be recognized when the shares vest. In the case of an exercise of a stock appreciation right or an award of stock units, the recipient will generally recognize ordinary income in an amount equal to any cash received and the fair market value of any shares received on the date of payment or delivery. The Company is generally entitled to a deduction for federal income tax purposes equal to the amount of ordinary compensation income recognized by the recipient of an award at the time such income is recognized. The foregoing does not purport to be a complete summary of the federal income tax considerations that may be relevant to holders of options or restricted shares. It also does not reflect provisions of the income tax laws of any municipality, state or foreign country in which an optionee may reside, nor does it reflect the tax consequences of an optionee’s death. Stock Options Outstanding and Available for Future Grant The following table provides the number of shares outstanding and the number of shares available for future grant under all stock option plans as of June 30, 2013: Number of Stock Options Outstanding Weighted Average Exercise Price $ Weighted Average Term (in years) Number of restricted shares outstanding Number of Shares Remaining for Future Grant Vote Required and Board of Directors’ Recommendation The affirmative vote of a majority of the votes cast at the Annual Meeting of Shareholders, at which a quorum representing a majority of all outstanding shares of Common Stock of the Company is present, either in person or by proxy, is required for approval of this proposal. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE APPROVAL OF THE 2 14 SECURITY OWNERSHIP OF PRINCIPAL SHAREHOLDERS AND MANAGEMENT The following table sets forth certain information with respect to beneficial ownership of the Company’s Common Stock as of August 7, 2013, as to (i) each person known by the Company to own beneficially more than 5% of the outstanding shares of Common Stock, (ii) each of the Company’s current directors and director nominees listed below, (iii) the Company’s Chief Executive Officer and each of the Company’s Named Executive Officers listed below, and (iv) all executive officers and directors of the Company listed below as a group. Unless otherwise specified, the address for each officer and director is: 32000 Aurora Road, Solon, OH 44139. The table should be read with the understanding that more than one person may be the beneficial owner or possess certain attributes of beneficial ownership with respect to the same securities. Shares Beneficially Owned Percent of Outstanding Common Name and Address Number (1) Stock (1) 5% Shareholders Bright Horizon Partners 10,217,391 (2 ) % 1330 Avenue of the Americas, #36C New York, NY 10019 Costar Partners II, LLC 7,086,957 (3 ) % 53 East 34th Street Paterson, New Jersey 07514 Brilliant Start Enterprise, Inc. 6,521,739 (4 ) % 12F-13 No. 383 Sec. 4, Ren-Ai Road Da-An District Taipei City, 106 Taiwan Bi Cheng 6,000,000 (5 ) % No. 26 Yuantong Street Kunming, Yunnan, China Jag International Ltd. 6,000,000 (6 ) % P.O. Box 3444, Road Town Tortola, British Virgin Islands 5 Elements Energy Efficiencies (BVI) Ltd. 5,700,000 (7 ) % P.O. Box 3444, Road Town Tortola, British Virgin Islands Scott E. DeSano 4,791,305 (8 ) % 222 Seaspray Avenue Palm Beach, Florida 33480 Directors and Named Executive Officers Roger R. Buelow 249,049 (9 ) * Dennis M. Chack - * Jennifer Cheng 10,000 ) * Simon Cheng 10,000 ) * John M. Davenport 719,282 ) % J. James Finnerty 100,051 ) * Eric W. Hilliard 316,495 ) * Joseph G. Kaveski 499,812 ) % Jiangang Luo 1,739,130 ) % Michael R. Ramelot - * James Tu 8,566,666 ) % All directors and executives officers as a group 12,220,485 ) % *Less than one percent 15 Based on 49,158,886 shares outstanding as of August 7, 2013. In addition, shares issuable pursuant to options, warrants or convertible debt that may be exercised through October 6, 2013, as deemed to be issued and outstanding and are included in the reported beneficial holdings. These shares have been treated as outstanding in calculating the percentage ownership of the individual possessing such interest, but not for any other individuals. Thus, the number of shares considered to be outstanding for the purposes of this table varies depending on each individual's particular circumstances. Consists of $2,350,000 of convertible debt that is convertible into shares of Common Stock beginning July 31, 2013, and $1,350,000 of convertible debt that is convertible into shares of Common Stock beginning September 30, 2013, at $0.23 per share. Based on a schedule 13G filed with the SEC by Costar Partners II, LLC ("Costar Partners") and William Cohen on March 22, 2012. Costar Partners and Mr. Cohen reported shared voting and shared dispostivie power over 4,000,000 shares of Comon Stock, and over 2,000,000 shares covered by warrants. Additionally, Mr. Cohen holds $250,000 of convertible debt that is convertible into shares of Common Stock beginning April 30, 2013, at $0.23 per share. Includes of $500,000 of convertible debt that is convertible into shares of Common Stock beginning September 30, 2013, at $0.23 per share. Based on a Schedule 13G filed with the SEC by Bi Cheng on April 27, 2012. Bi Cheng reported sole voting and sole dispositive power over 4,000,000 shares of Common Stock, and over 2,000,000 shares covered by warrants. Based on a Schedule 13G filed with the SEC by Jag International Ltd. "(Jag International") on April 27, 2012. Jag International reported shared voting and shared dispositive power over 4,000,000 shares of Common Stock, and over 2,000,000 shares covered by warrants. Based on a Schedule 13G filed with the SEC by 5 Elements Energy Efficiencies (BVI) Ltd. ("5 Elements Energy") on April 27, 2012. 5 Elements Energy reported shared voting and shared dispositive power over 3,800,000 shares of Common Stock, and over 1,900,000 shares covered by warrants. Communal International Ltd (“Communal”) is a 50 percent owner of 5 Elements Energy. James Tu is Co-Founder and Partner-In-Charge of Communal. Based on a Schedule 13D filed with the SEC by Scott E. DeSano on April 5, 2012. Mr. DeSano reported sole voting and sole dispositive power over 2,400,000 shares. Additionally, Mr. DeSano holds $250,000 of convertible debt that is convertible into shares of Common Stock beginning April 30, 2013, and $300,000 of convertible debt that is convertible beginning September 30, 2013, at $0.23 per share. Includes 39,153 restricted shares and 209,896 options exercisable as of October 6, 2013. Jennifer Cheng and Simon Cheng are brother and sister. Includes 10,000 options exercisable as of October 6, 2013. Includes 223,725 restricted shares, 299,000 options exercisable as of October 6, 2013, and 125,000 warrants exercisable. Includes 71,666 options exercisable as of October 6, 2013. Includes 42,508 restricted shares and 258,282 options exercisable as of October 6, 2013. Includes 367,707 options exercisable as of October 6, 2013. Includes of $400,000 of convertible debt held by Prime Science & Technology, Inc. ("Prime Science") that is convertible into shares of Common Stock beginning July 31, 2013, at $0.23 per share. Mr. Luo is the Managing Partner of Prime Science. Includes shares held by 5 Elements Energy described in (7) above, and 1,800,000 shares of Common Stock and 900,000 shares coverd by warrants held by 5 Elements Global Fund LP. Also includes 166,666 options exercisable as of October 6, 2013. Includes 305,386 restricted shares, 1,403,217 options exercisable as of October 6, 2013, and 2,925,000 warrants exercisable. 16 EXECUTIVE COMPENSATION AND OTHER INFORMATION Summary Compensation Table The following table sets forth information about compensation of our Chief Executive Officer, and our other two most highly compensated executive officers (our “Named Executive Officers”): All Option Other Name and Principal Salary Awards Compensation Total Position Year ($) (2) Joseph G. Kaveski 225,000 57,404 1,222 283,626 Chief Executive 225,000 76,002 1,222 302,224 Officer (3) Eric W. Hilliard 181,962 18,631 1,195 201,788 Chief Operating 171,000 32,958 1,195 205,153 Officer (4) Roger F. Buelow 175,050 25,025 7,213 207,288 Chief Technology 163,558 34,652 7,212 205,422 Officer The amounts set forth in this column reflect stock options granted to our Named Executive Officers. The amounts listed are equal to the compensation cost recognized by the Company during the year indicated for financial statement purposes in accordance with Accounting Standards Codification Topic Number 718, Compensation – Stock Compensation . This valuation method values stock options granted during the indicated year and previous years. A discussion of the assumptions used in calculating the compensation cost is set forth in Note 10 to the Consolidated Financial Statements of the Company's 2012 Annual Report on Form 10-K filed with the SEC on March 27, 2013. The amounts set forth in this column include company contributions for life insurance policies and an automobile allowance for Mr. Buelow. Effective April 30, 2013, Mr. Kaveski stepped down as the Chief Executive Officer of the Company, and effective June 19, 2013, he resigned from the Board of Directors. See the Narrative Disclosure to Summary Compensation Table for a description of the terms of Mr. Kaveski’s severance agreement. Effective April 30, 2013, James Tu became the Executive Chairman of the Company assuming the duties of the Principal Executive Officer. Mr. Tu’s annual salary is $120,000. Additionally, Mr. Tu was granted a non-qualified stock option for 400,000 shares of the Company’s Common Stock. This option was granted at $0.23 per share, which was the fair market price on the grant date, and vests ratably over 12 months. Effective April 30, 2013, Mr. Hilliard became the Company’s President in addition to its Chief Operating Officer, and his annual base salary was increased from $190,000 to $200,000. Additionally, Mr. Hilliard was granted an incentive stock option for 100,000 shares of the Company’s Common Stock. This option was granted at $0.23 per share, which was the fair market price on the grant date, and vests ratably over 12 months. 17 Narrative Disclosure to Summary Compensation Table The Compensation Committee (the “Committee”) of our Board of Directors has the responsibility for administering our executive compensation program. The Committee reviews and, as appropriate, makes recommendations to the full Board regarding the base salaries and annual cash bonuses for executive officers, and administers our incentive stock plans, including the granting of stock options and other stock-based compensation awards. Where appropriate, we have also entered into employment agreements with certain executive officers. Compensation Philosophy and Objectives: Our principal executive compensation policy, which is endorsed by the Committee, is to provide a compensation program that will attract, motivate and retain persons of high quality and will support a long-standing internal culture of loyalty and dedication to the interests of the Company and our stockholders. In administering the executive compensation program, the Committee is mindful of the following principles and guidelines, which are supported by the full Board: ● Base salaries for executive officers should be competitive. ● A sufficient portion of annual compensation should be at risk in order to align the interests of executives with those of our stockholders. ● The variable part of annual compensation should reflect both individual and corporate performance. ● As a person’s level of responsibility increases, a greater portion of total compensation should be at risk and include more stock-based compensation to provide executives long-term incentives, and help to align further the interests of executives and stockholders in the enhancement of stockholder value. Our executive officers’ compensation currently has two primary components: base salary and stock-based awards granted pursuant to our 2008 Incentive Stock Plan. In addition, executive officers receive certain benefits that are specifically provided for in their employment agreements or are generally available to all salaried employees. We do not have any defined benefit pension plans, non-qualified deferred compensation arrangements, or supplemental retirement plans for our executive officers. For each executive officer, the Committee determines the appropriate level for each compensation component based in part, but not exclusively, on its view of competitive market factors, internal equity and consistency, and other considerations deemed relevant, such as rewarding extraordinary performance. Our Chief Executive Officer provides the Committee with recommendations for executive officers other than himself, which the Committee reviews and approves as submitted or with revisions, if any. The Committee has not adopted any formal or informal policies or guidelines for allocating compensation between long-term and currently paid compensation, between cash and non-cash compensation, or among different forms of non-cash compensation, and has not sought to formally benchmark our compensation against that of our peers. In 2012 and 2011, no executive officer received an annual base salary increase, and Mr. Kaveski agreed to continue the voluntary salary reduction that began during 2009. Mr. Buelow’s salary was restored effective August 22, 2011, and Mr. Hilliard’s salary was restored effective May 28, 2012. The salary reductions are described below. On May 29, 2009, the Company’s executive officers at that time agreed to accept 10% voluntary salary reductions for the remainder of the 2009 calendar year in exchange for the issuance of restricted shares of Common Stock as authorized under the Company’s 2008 Stock Incentive Plan. The salary reductions were extended through December 31, 2010. The number of restricted shares of Common Stock issued to each executive officer was equal to the dollar value of the individual’s salary reduction divided by the closing price per share of the Company’s Common Stock on May 29, 2009, December 30, 2009 and January 3, 2011. The total number of restricted shares of Common Stock issued to individuals who were executive officers at the time, including the Named Executive Officers, was 169,547, 137,693 and 93,230, respectively. No restricted shares were awarded and no agreement to issue such shares was made for salary reductions beyond December 31, 2010. Base Salary: Salaries for executive officers are based on a review of salaries for similar positions requiring similar qualifications in similar industries. In determining executive officer salaries, the Compensation Committee has approved the use by management of information from salary surveys. The Committee determines levels of the executive officers’ base salaries so as to be competitive with amounts paid to executives performing similar functions in comparable-size, non-durable manufacturing companies. The amount of each executive’s annual increase in base salary, if any, is based on a number of largely subjective factors, including changes in the individual’s duties and responsibilities, the personal performance of such executive officer, the performance of the Company, cost-of-living increases, and such other factors as the Committee deems appropriate, including the individual’s overall mix between fixed and variable compensation and between cash and stock-based compensation. 18 The Chief Executive Officer annually assesses the performance of all other executive officers and recommends salary increases to the Compensation Committee based on a number of factors such as performance evaluations, comparative data and other relevant factors. The Compensation Committee then reviews the Chief Executive Officer’s recommendations, considers the performance and condition of the Company, and approves the increases for any other officer of the Company. Bonus Incentive Plan: In 2012 and 2011, there was no bonus incentive plan in place. Bonus Equity Incentive Plan: The Compensation Committee administers a stock option incentive plan for executive officers. Awards under this plan are contingent upon the Company’s attainment of specified revenue and earnings targets set by the Compensation Committee in consultation with the Chief Executive Officer. The Company’s performance in 2011 did not meet established performance goals, and consequently, no stock options were awarded under this Plan. Additionally, no performance grants were issued in 2012. For 2013, a Bonus Equity Incentive Plan has been put in place. Under the terms of the plan, the number of options that will vest for executive officers will be 25 percent, 75 percent or 100 percent of the amount granted, and is dependent upon the Company attaining revenue and earnings for 2013 relative to the annual plan approved by the Board of Directors. Discretionary Bonuses: In addition to bonuses under the incentive plan, each of our executive officers is eligible to receive annual cash bonuses based on determinations made by the Committee in its discretion. The bonus may be based on the specific accomplishments of the individual or on the overall success of the Company, or both. For 2012 and 2011, the Committee did not adopt a discretionary cash bonus plan and no such bonuses were paid to executive officers. Stock Options: The Compensation Committee believes that employee equity ownership provides significant motivation to executive officers to maximize value for the Company's stockholders and, therefore, periodically grants stock options under the Company's 2008 Stock Incentive Plan at the then current market price. Stock options will only have value if the Company's stock price increases over the exercise price. The Compensation Committee grants options to executive officers after consideration of recommendations from the Chief Executive Officer. Recommendations for options are based upon the relative position, responsibilities, and previous and expected contributions of each officer, previous option grants to such officers and customary levels of option grants for the respective position in other comparable companies. The exercise price for Stock Options is equal to the fair market value of the Company’s Common Stock on the grant date. Options generally vest over a four-year period at a rate of 25% per year where the first 25% vests one year from the date of grant and the remaining 75% vests equally on a monthly basis over the remaining 36 months. The options expire 10 years from the date of grant. On October 21, 2010, the Company’s Board of Directors authorized the immediate vesting of all stock options granted, and the immediate satisfaction or lapse of all restrictions on restricted shares granted to the Company’s employees and independent directors under the Company’s stock option plans upon a Change in Control as defined in the 2008 Incentive Stock Plan. As of April 29, 2011, the 2008 Incentive Stock Plan was the only plan under which new options may be granted. Our stock-based compensation policies have been impacted by the implementation of ASC 718. Generally, ASC 718 requires all stock-based payments to employees, including grants of employee stock options, to be expensed based on their fair values over the vesting period. Section 162(m): Section 162(m) of the Internal Revenue Code generally disallows a tax deduction to public corporations for compensation in excess of $1 million paid for any fiscal year to a company’s Chief Executive Officer or to any of the company’s other three most highly compensated executive officers (other than the Chief Financial Officer). The statute generally exempts qualifying performance-based compensation from the deduction limit if certain conditions are met. In determining base salary, benefits, perquisites and other compensation, the Committee considers tax deductibility, but a more important goal is to offer compensation that is competitive within our peer group. For 2012, the Company believes that the compensation paid in 2012 to each of the other named executive officers is deductible under 162(m). Employment Agreements with Named Executive Officers: On December 30, 2009, the Company entered into an Officer Continuity Agreement with Mr. Kaveski. The agreement had a term of three years. On December 7, 2012, the agreement was amended to extend it for one year through December 30, 2013. Under the agreement, s hould Mr. Kaveski be involuntarily terminated (i) within three months before or one year after a change of control, or (ii) at any other time, he will be entitled to receive severance benefits for one year from the date of termination. In addition, during the 12-month continuation period, he shall be entitled to reimbursement of the group health continuation coverage premiums for himself and his eligible dependents. 19 Effective April 30, 2013, Mr. Kaveski was terminated, and effective as of June 19, 2013, the Company and Mr. Kaveski entered into a Separate Agreement and Release. The Separation Agreement implements the provisions of the Continuity Agreement described above. Additionally, as part of the agreement, restrictions on 55,931 shares issued in conjunction with the salary reductions described above to Mr. Kaveski were lifted, and he has been given until April 30, 2014, to exercise any options which were vested as of April 30, 2013. On September 13, 2005, the Company entered into a Management Continuity Agreement with Roger Buelow. Under the agreement, Mr. Buelow would be entitled to receive severance payments equal to one month of base salary, group health coverage premiums , and automobile allowance for each year of employment in the event his employment with the Company was terminated without cause, or if he terminates his employment following a material reduction in his responsibilities inconsistent with his position and past responsibilities under certain other conditions, including following a change in control as defined in the agreement. Mr. Buelow has been employed with the Company for 13 years. The agreement has a term of ten years. The following table summarizes the severance payments to be made under Mr. Kaveski’s Separation Agreement, and the estimated payments to be made under Mr. Buelow's Management Continuity Agreement at, following, or in connection with a termination of employment due to voluntary resignation, involuntary termination not for cause, death or disability, or change in control: Voluntary Involuntary Termination Termination Termination without without with Change in Change in Death or Change in Control Control Disability Control Employee Joseph G. Kaveski Severance (1) - 239,007 - 239,007 Roger F. Buelow Severance (2) - 209,876 - 209,876 The severance payment is based on base salary at the time of termination, which was the same at December 31, 2012, to be paid between May 1, 2013 and April 30, 2014, and $14,007 for estimated reimbursement of group health coverage premiums for the twelve month period. The estimated severance payment is based on base salary at December 31, 2012. For Mr. Buelow, the amount of severance equates to one month of base salary, group health coverage premiums, and automobile allowance for each year of employment. Mr. Buelow has been employed with the Company for 13 years. 20 Outstanding Equity Awards at Fiscal Year-End The following table sets forth information with respect to equity awards outstanding for the Named Executive Officers as of December 31, 2012: Option Awards Number of Number of Securities Securities Underlying Underlying Unexercised Unexercised Option Options Options Exercise Option Grant Exercisable Un-exercisable Price Expiration Name Date (#) (#) Date Joseph G. Kaveski (1) 05/06/08 100,000 - 2.00 05/06/18 11/24/08 100,000 - 1.37 11/24/18 12/31/09 74,999 25,001 (2) 0.64 12/31/19 01/18/11 71,875 78,125 (3) 1.07 01/18/21 Eric W. Hilliard 11/13/06 75,000 - 7.19 11/13/16 04/26/07 50,000 - 6.36 04/26/17 10/23/08 25,000 - 1.37 10/23/18 01/18/11 47,916 52,084 (3) 1.07 01/18/21 Roger F. Buelow 02/19/03 18,750 - 3.35 02/19/13 07/01/05 25,000 - 10.64 07/01/15 12/06/07 25,000 - 6.06 12/06/17 01/18/11 35,937 39,063 (3) 1.07 01/18/21 08/05/11 66,666 133,334 (4) 0.50 08/05/21 At the time of his termination, the following options were vested for Mr. Kaveski: Grant Date Number of shares Exercisable Option Price ($) 05/06/08 100,000 2.00 11/24/08 100,000 1.37 12/31/09 83,332 0.64 01/18/11 84,375 1.07 Per the terms of his Separation Agreement, Mr. Kaveski has until April 30, 2014 to exercise these options Options vest monthly through December 31, 2013. Options vest monthly through January 18, 2015. Options vest monthly through August 5, 2015. 21 Equity Compensation Plan Information The following table sets forth information with respect to our equity compensation plans as of December 31, 2012: Number of Shares to be Issued Upon Exercise of Number of Shares Outstanding Weighted Average Remaining Options, Warrants, Exercise Price of Available for and Rights Outstanding Future Issuance Plan Category Options and Rights Equity compensation plans approved by security holders 2,184,583 $ 2.20 3,345,667 Equity compensation plans not approved by security holders - - - Total 2,184,583 $ 2.20 3,345,667 This column represents the number of shares of Common Stock that may be issued in connection with the exercise of outstanding stock options granted under our 1994 Stock Option Plan, 2004 Stock Incentive Plan, and the 2008 Stock Incentive Stock Plan. Includes 123,867 shares available for issuance under the 1994 Employee Stock Purchase Plan. 22 PROPOSAL NO. 5: ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION The Dodd-Frank Wall Street Reform and Consumer Protection Act added Section 14A to the Securities Exchange Act of 1934, which requires that we provide our stockholders with the opportunity to vote to approve, on a non-binding, advisory basis, the compensation of our named executive officers as disclosed in this Proxy Statement in accordance with the compensation disclosure rules of the SEC. As described in greater detail under the heading “Executive Compensation and Other Information” beginning on page 16 of this Proxy Statement, our executive compensation program is designed to attract, motivate and retain persons of high quality and will support a long-standing internal culture of loyalty and dedication to the interests of the Company and our stockholders. Our compensation programs are designed to reward our named executive officers for the achievement of short-term and long-term strategic and operational goals and the achievement of increased total stockholder return. This vote is advisory, which means that the vote on executive compensation is not binding on the Company, our Board of Directors or the Compensation Committee of the Board of Directors. The vote on this resolution is not intended to address any specific element of compensation, but rather relates to the overall compensation of our named executive officers, as described in this Proxy Statement in accordance with the compensation disclosure rules of the SEC. The Board and the Compensation Committee will review and consider the results of the non-binding vote when evaluating our executive compensation programs. In particular, to the extent there is a significant vote against our named executive officer compensation as disclosed in this Proxy Statement, the Board and the Compensation Committee will evaluate whether any actions are necessary to address our stockholders’ concerns. Accordingly, we ask our stockholders to vote on the following advisory resolution: “RESOLVED, that the Company’s stockholders approve, on an advisory basis, the compensation paid to the named executive officers, as disclosed in the Company’s Proxy Statement for the 2013 Annual Meeting of Stockholders pursuant to the compensation disclosure rules of the United States Securities and Exchange Commission, including the Summary Compensation Table, Narrative Disclosure to Summary Compensation Table, and the other related tables and disclosure.” The affirmative vote of a majority of the shares present or represented and entitled to vote either in person or by proxy at the meeting is required to approve this advisory resolution on named executive officer compensation. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT. 23 PROPOSAL NO. 6: ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION The Dodd-Frank Wall Street Reform and Consumer Protection Act added Section 14A to the Securities Exchange Act of 1934, which requires that we provide stockholders with the opportunity to vote, on a non-binding, advisory basis, for their preference as to how frequently to vote on future advisory votes on the compensation of our named executive officers as disclosed in accordance with the compensation disclosure rules of the SEC. Stockholders may indicate whether they would prefer that we conduct future advisory votes on executive compensation once every one, two or three years. Stockholders also may abstain from casting a vote on this proposal. After careful consideration, our Board has determined that an advisory vote on executive compensation once every two years is the best approach for the Company, and therefore our Board recommends that you vote for a two year interval for the advisory vote on executive compensation. Our Board of Directors recognizes the importance of stockholder input on executive compensation and has determined that a say-on-pay vote every two years will provide our stockholders with adequate input. The Board believes that a two-year vote cycle gives the Board sufficient time to thoughtfully consider the results of the advisory vote and implement any desired changes to our executive compensation policies and procedures, and will provide investors sufficient time to evaluate the effectiveness of our executive compensation program as it relates to the business outcomes of the Corporation. Finally, the two year interval will avoid the additional administrative burden on the Company of engaging in annual votes on executive compensation. Any stockholder who desires to provide input before the expiration of two years is welcome to contact the Board. Please see the contact information on page 6 of this Proxy Statement under the section titled “Proposal No. 1 — Election of Directors.” The frequency vote is non-binding. Stockholder approval of a one, two, or three-year frequency vote will not require us to implement an advisory vote on executive compensation every one, two or three years. The final decision on the frequency of the advisory vote on executive compensation remains with our Board and/or its committees. Although the frequency vote is non-binding, our Board and the Compensation Committee will consider the outcome of the frequency vote when making future decisions regarding the frequency of future say-on-pay votes. The proxy card provides stockholders with four choices (every year, every two years, every three years or abstain). Stockholders are not voting to approve or disapprove our Board’s recommendation. Proxies submitted without direction pursuant to this solicitation will be voted to hold a say-on-pay vote every two years. “RESOLVED, that the stockholders determine, on an advisory basis, whether the preferred frequency of an advisory vote on the executive compensation of the Company’s named executive officers as set forth in the Company’s Proxy Statement should be every two years.” THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE OPTION OF ONCE EVERY TWO YEARS AS THE PREFERRED FREQUENCY FOR ADVISORY VOTES ON EXECUTIVE COMPENSATION. 24 DIRECTOR COMPENSATION The Company uses a combination of cash and stock-based awards to attract and retain qualified candidates to serve on its Board. In setting director compensation, it considers the significant amount of time that directors expend in fulfilling their duties, as well as the skill level required. The following table sets forth the annual cash compensation for directors who are not also employees: Annual Retainer $ 20,000 Additional Annual Retainers: Chairman of the Board/Lead Director $ 10,000 Compensation Committee Chairman 5,000 Audit and Finance Committee Chairman 7,000 Nominating and Corporate Governance Committee Chairman 5,000 Under the terms of the Company’s 2008 Stock Incentive Plan as amended, on the first business day following the conclusion of each regular annual meeting of the Company’s stockholders, each non-employee director who was not elected to the Board for the first time at such meeting and who will continue serving as a member of the Board of Director shall receive an option to purchase 15,000 shares of Common Stock. These options have an exercise price of 100% of the fair market value of the stock on the date of grant, become exercisable monthly over the 12-month period following the date of grant, and expire the day before the tenth anniversary of the grant date or 12 months after termination of service on the Board. The options vest if a Change in Control occurs with respect to the Company during the optionee’s service, as defined by the 2008 Stock Incentive Plan as amended. The following table summarizes the total compensation to non-employee directors for the year ended December 31, 2012: Fees Earned or Paid Option in Cash Awards Total Name ($) (1) Jennifer Cheng 8,681 1,339 10,020 Simon Cheng (2) 8,681 1,337 10,018 J. James Finnerty 25,000 2,003 27,003 Paul von Paumgartten (3) 33,173 2,003 35,176 R. Louis Schneeberger (4) 27,000 2,003 29,003 James Tu (5) 1,071 - 1,071 The amounts represent the grant date fair value of stock options granted during 2012 computed in accordance with Accounting Standards Codification Topic Number 718, Compensation – Stock Compensation . Mr. Cheng became an employee of the Company in June 2013, and no longer receives fees as a director. Mr. von Paumgartten retired from the Board of Directors effective December 12, 2012. Effective April 1, 2013, the Company entered into a consulting arrangement with Mr. von Paumgartten, who agreed to provide consulting services to the Company through December 31, 2013. The Company agreed to pay Mr. von Paumgartten’s consulting company a total of $36,000 through December 31, 2013. Mr. Schneeberger resigned from the Company Board of Directors effective April 22, 2013. Mr. Tu was appointed Chairman of the Board of Directors effective December 12, 2012, to fill the vacancy created by Mr. von Paumgartten’s retirement. Effective April 30, 2013, Mr. Tu became the Executive Chairman of the Company assuming the duties of the Principal Executive Officer. Effective with this change, Mr. Tu no longer receives fees as a director and is instead compensated as an employee. His annual salary is $120,000. Mr. Tu is also Founder, Chief Executive Officer and Chief Investment Officer of 5 Elements Global Advisors, and Co-Founder and Managing Partner of Communal International Ltd. See “Certain Relationships and Related Transactions” for a discussion of compensation arrangements between the Company and Communal International Ltd. 25 The following table summarizes the aggregate number of stock option awards outstanding at December 31, 2012: Aggregate Number of Stock Options Outstanding Name (#) (1) Jennifer Cheng 10,000 Simon Cheng 10,000 J. James Finnerty 80,000 Paul von Paumgartten 84,333 R. Louis Schneeberger 65,000 James Tu - (1) The number of options vested at December 31, 2012 was as follows: Ms. Cheng Mr. Cheng Mr. Finnerty Mr. von Paumgartten Mr. Schneeberger INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit and Finance Committee of the Board of Directors has appointed the firm of Plante & Moran, PLLC, independent public accountants, to audit the financial statements of the Company for the fiscal year ending December 31, 2013. Representatives of Plante & Moran, PLLC are expected to be present at the Annual Meeting. They will have an opportunity to make a statement if they desire to do so and will be able to respond to appropriate questions from stockholders. Principal Accountant Fees and Services Plante & Moran, PLLC provided audit services to the Company for the fiscal years ending December 31, 2012 and 2011. The following table presents fees for professional services rendered by Plante & Moran, PLLC for those years: Year Ending December 31, Audit Fees (1) $ 292,632 $ 268,629 Other Fees (2) 12,390 12,104 Total Fees $ 305,022 $ 280,733 Includes fees incurred for audit services related to quarterly reviews and audits of consolidated financial statements. For both 2012 and 2011, the Company was not required to obtain independent public accounting firm certification of its internal control infrastructure as defined by the Sarbanes-Oxley Act. Therefore, no fees related to the audit of Sarbanes-Oxley compliance were incurred. Includes fees of $10,500 in 2012 and $8,948 in 2011 for services related to the filing of various registration statements with the SEC. Remaining fees for 2012 and 2011 relate to miscellaneous consulting services. Pre-Approval Policies and Procedures It is the Company’s policy that all audit and non-audit services to be performed by the Company’s principal auditors be approved in advance by the Audit and Finance Committee. The Audit and Finance Committee pre-approved all services provided by Plante & Moran, PLLC during 2012. 26 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS On August 11, 2011, the Company entered into a Letter of Credit Agreement (“LOC”) with Mark Plush, its former Chief Financial Officer, in the amount of $250,000. Effective July 8, 2013, Mr. Plush is no longer employed by the Company. The LOC had a term of 24 months and bore interest at a rate of 12.5% on the face amount. The LOC was collateralized by a cash deposit with an insurance company issuing the Company’s contract performance bonds and by 32% of the unpledged stock of Crescent Lighting, Ltd. (“CLL”), a subsidiary of the Company. On July 3, 2013, the LOC was paid in full. As an incentive to enter into the LOC, the Company issued five-year, detachable warrants to purchase 125,000 shares of Common Stock at an exercise price of $0.01 per share. The warrants were approved by the Company’s stockholders at the Annual Meeting held on June 16, 2010, as part of the Issuance of Warrants to Directors and Officer who Participate in the Company’s Bonding Support Program. On December 29, 2009, and in conjunction with the acquisition of Stones River Companies, LLC, the Company entered into a $250,000 LOC with John Davenport, a current Director. Mr. Davenport was also and President of the Company at the time of the transaction. The LOC had a term of 24 months and bore interest at a rate of 12.5% on the face amount. The LOC was collateralized by a percentage of the capital stock of CLL, which in turn was based on CLL’s net worth as of November 30, 2009, and was subordinated to the senior indebtedness of the Company and CLL. On December 21, 2011, the LOC was amended to extend the due date of the LOC from December 31, 2011, on a month by month basis as long as interest continued to be earned at 12.5%. The LOC was subsequently paid on March 5, 2012. As an incentive to enter into the LOC, the Company issued five-year, detachable warrants to purchase 125,000 shares of Common Stock at an exercise price of $0.01 per share. The Company’s stockholders approved the warrants at the Annual Meeting on June 16, 2010, as described above. On December 12, 2012, the Board of Directors of the Company appointed James Tu to serve as its non-executive Chairman, and on April 30, 2013, Mr. Tu became the Executive Chairman assuming the duties of the Company’s Principal Executive Officer. Mr. Tu is also the Founder, Chief Executive Officer and Chief Investment Officer of 5 Elements Global Advisors, an investment advisory and management company managing the holdings of 5 Elements Global Fund LP, and 5 Elements Energy Efficiencies Ltd, a beneficial owner of more than ten percent (10%) of the Company’s Common Stock. 5 Elements Global Advisors focuses on investing in clean energy companies with breakthrough, commercialized technologies and near-term profitability potential. Mr. Tu is also Co-Founder and Managing Partner of Communal International Ltd. “(Communal”), a British Virgin Islands Company dedicated to assisting clean energy solutions companies maximize their technology and product potential and gain access to global marketing, distribution licensing, manufacturing and financing resources. Communal has a fifty percent (50%) ownership interest in 5 Elements Efficiencies (BVI) Ltd. On February 27, 2012, the Company entered into an Asian Business Development/Collaboration Agreement with Communal International Ltd. The agreement had a 60 month term, under which the Company paid $522,500 to Communal. The Company recorded $270,000 of expense in 2012 under this agreement. Additionally, during the term of the agreement, the Company will pay Communal a five percent (5%) commission on the Company’s net sales which occur within the Territory, as defined by the agreement. The Company has incurred no commissions due under this agreement through December 31, 2012. Effective on January 1, 2013, the Asian Business Development/Collaboration Agreement with Communal was amended to reflect the extension of the terms of the agreement for an additional 12 months, and the addition of certain services and countries in the territory covered by the agreement. In connection with the amended and restated agreement, the Company agreed to pay an additional $425,000 through December 2013. After December 31, 2013, the Company may terminate the agreement upon 30 days written notice. 27 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s officers, directors, and persons who own more than 10% of a registered class of the Company’s equity securities to file certain reports regarding ownership of, and transactions in, the Company’s securities with the SEC. Such officers, directors, and 10% stockholders are also required by SEC rules to furnish the Company with copies of all those reports that they file. Based solely on its review of such reports filed with the SEC and written representations from the reporting persons, the Company believes that all filing requirements applicable to the Company’s executive officers and directors were complied with for 2012. However, Costar Partners II, LLC, Bi Cheng, Jag International Ltd. and 5 Elements Energy Efficiencies (BVI) Ltd., beneficial holders owning more than 10% of the Company’s common stock as listed under the “Security Ownership of Principal Shareholders and Management” section of this Proxy Statement, did not file reports required under Section 16(a) of the Exchange Act for 2012. DEADLINE FOR RECEIPT OF STOCKHOLDER PROPOSALS FOR THE 2 A stockholder who wishes to have a proposal included in our Proxy Statement for the 2014 Annual Meeting of Stockholders must submit the proposal in writing to the Secretary of the Company at our principal executive offices at 32000 Aurora Road, Solon, Ohio 44139, for receipt no later than January 1, 2014, pursuant to Rule 14a-8(e) under the Securities Exchange Act of 1934, assuming that the 2014 Annual Meeting will occur on June 18, 2014, as provided in Section 2.11 of our Bylaws. A stockholder who wishes to present a proposal at the 2014 Annual Meeting without having it appear in the Proxy Statement must submit the proposal in writing to our Secretary no earlier than February 18, 2014 and no later than March 20, 2014, assuming that the 2014 Annual Meeting will occur on June 18, 2014, as provided in Section 2.11 of our Bylaws. If the 2014 Annual Meeting is scheduled to occur before May 18, 2014 or after July 18, 2014, the stockholder must submit the notice within ten days of when the Company first publicly announces the Meeting date. HOUSEHOLDING INFORMATION Some banks, brokers and other nominees are participating in the practice of “householding” Proxy Statements and annual reports. This means that beneficial holders of our Common Stock who share the same address or household may not receive separate copies of this Proxy Statement and our 2012 Annual Report on Form 10-K (the “2012 Annual Report”). You may revoke your consent to householding at any time by sending your name, the name of your brokerage firm, and your account number to Broadridge, c/o Householding Department, 51 Mercedes Way, Edgewood, NY 11717 or call 800-542-1061. OTHER MATTERS The Board of Directors knows of no other matters to be submitted at the Annual Meeting. If any other matters properly come before the Annual Meeting, then the persons named in the enclosed proxy will vote the shares they represent in such manner as the Board may recommend. ANNUAL REPORT ON FORM 10-K The Company’s 2012 Annual Report may be obtained, without charge, by writing to the Company at 32000 Aurora Road, Solon, Ohio 44139, Attention: Investor Relations or by accessing the report on our website at http://www.efoi.com . 28 Appendix A ENERGY FOCUS, INC. 2013 Employee Stock Purchase Plan The following constitute the provisions of the 2013 Employee Stock Purchase Plan of Energy Focus, Inc. 1. PURPOSE. The purpose of the Plan is to provide employees of the Company and its Designated Subsidiaries with an opportunity to purchase Common Stock of the Company. It is the intention of the Company to have the Plan qualify as an "Employee Stock Purchase Plan" under Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of the Plan shall, accordingly, be construed so as to extend and limit participation in a manner consistent with the requirements of that section of the Code. 2. DEFINITIONS. (a) "Board" shall mean the Board of Directors of the Company. (b) "Code" shall mean the Internal Revenue Code of 1986, as amended. (c) "Common Stock" shall mean the Common Stock of the Company. (d) "Company" shall mean Energy Focus, Inc., a Delaware corporation. (e) "Compensation" shall mean all regular straight time gross earnings, excluding payments for overtime, shift premium, incentive compensation, incentive payments, bonuses, commissions and other compensation. (f) "Continuous Status as an Employee" shall mean the absence of any interruption or termination of service as an Employee. Continuous Status as an Employee shall not be considered interrupted in the case of a leave of absence agreed to in writing by the Company, provided that such leave is for a period of not more than 90 days or reemployment upon the expiration of such leave is guaranteed by contract or statute. (g) "Contributions" shall mean all amounts credited to the account of a participant pursuant to the Plan (whether credited pursuant to payroll deductions or lump-sum payment). (h) "Designated Subsidiaries" shall mean the Subsidiaries which have been designated by the Board from time to time in its sole discretion as eligible to participate in the Plan. (i) "Employee" shall mean any person, including an officer, who is customarily employed for at least twenty (20) hours per week and more than five (5) months in a calendar year by the Company or one of its Designated Subsidiaries. (j) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended. (k) "Exercise Date" shall mean the last day of each Offering Period of the Plan. (l)
